                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                               Plaintiff,

       v.                                                     Case No. 19-cv-1319

TODD DYER,

                               Defendant.



                             PLAINTIFF’S PREHEARING BRIEF


       The United States of America (“United States”) respectfully submits this brief in advance

of the hearing on the United States’s motion for a protective order scheduled for October 11, 2019

at 9:00 a.m. Because the harassment in this case consists largely of civil litigation in state courts,

the Court may find that the United States has discharged its burden under 18 U.S.C. §1514(b)(1)

based solely upon materials of which the Court may take judicial notice. This brief is submitted

in order to define the issues, avoid the unnecessary presentation of evidence concerning matters

that cannot legitimately be contested, and to protect victims from further harassment. 18 U.S.C. §

3771(a)(identifying the rights of crime victims).

                                PRELIMINARY STATEMENT

       In his response to the United States’s motion for a protective order, defendant Todd Dyer

(“Dyer”) attempts to mount a wide-ranging challenge to the validity of his convictions in the

Farmland Case (15-CR-115) and the Insurance Case (16-CR-100), and to argue the merits of his

current lawsuits against his victims. (See generally ECF 10.) However, neither the validity of

Dyer’s criminal convictions nor the merits of his lawsuits against his victims is at issue in this

                                                    1

            Case 2:19-cv-01319-PP Filed 10/09/19 Page 1 of 11 Document 14
case. The only question before the Court is whether a preponderance of the evidence establishes

that harassment of an identified victim or witness in a Federal criminal case exists. 18 U.S.C.

§1514(b)(1).

        At the October 11 hearing, the United States intends to present testimony from victims of

Dyer’s harassment concerning how Dyer’s threatened and actual litigation against them has caused

them substantial emotional distress. See 18 U.S.C. § 1514(d)(1)(B)(i). The Court should not

permit Dyer to use his right to present evidence and cross-examine witnesses as an opportunity to

further harass his victims by delving into irrelevant matters or worse, accusing his victims of

wrongdoing.     As explained below, the Court should ensure that any cross-examination or

presentation of evidence by Dyer is limited to the few and narrow issues relevant to the Court’s

determination under 18 U.S.C. § 1514(b)(1).

                                          ARGUMENT

       I.       The Court Should Take Judicial Notice Of Dyer’s Plea Agreements,
                Restitution Orders, and State Court Filings.

       To the extent possible, the United States intends to confine its presentation of documentary

evidence at the hearing to the materials attached as Exhibits 1-24 of the Verified Complaint. In

addition to simplifying the parties’ presentation of evidence, this will ensure that Dyer has copies

of all of the United States’s exhibits, notwithstanding the fact that he will not attend the hearing

in-person.1

       The majority of these documents are documents that were publicly filed with federal or

state courts, including the following documents:



1
 In his response (ECF 10), Dyer acknowledges that he has received a “‘copy and paste’ version
of the government’s filing” (ECF 10, p. 2.). The United States is awaiting confirmation that Dyer
has received personal service of the Verified Complaint and exhibits, and will notify the Court
when it has received such confirmation.
                                                 2

            Case 2:19-cv-01319-PP Filed 10/09/19 Page 2 of 11 Document 14
              The Indictments in the Farmland Case and Insurance Case (ECF 1-1, 1-2)
              The Plea Agreements in the Insurance Case and Farmland Case (ECF 1-3, 1-4)
              The Judgments in the Insurance Case and Farmland Case (ECF 1-5, 1-6)
              The “Motion of Judgment by Confession and Default” filed in the Circuit Court of
               the 22nd Judicial Circuit in McHenry County, Illinois, Case 18LA000315 (ECF 1-
               11)
              The Complaint filed in the Circuit Court of the 22nd Judicial Circuit in McHenry
               County, Illinois, Case 18LA000436 (ECF 1-12)
              The Complaint filed in the Circuit Court of the 22nd Judicial Circuit in McHenry
               County, Illinois, Case 19LA000244 (ECF 1-13)
              The First Amended Complaint filed in Walworth County Circuit Court in Case No.
               2018CV000804 (ECF 1-17)
              The letter from AUSA Benjamin Procter filed with the McHenry County Circuit
               Court in Case No. 18LA000315 (ECF 1-20)
              The Order of Dismissal in McHenry County, Illinois Case No. 18LA315 (ECF 1-
               21, p. 1)
              The Notice of Appeal filed in McHenry County, Illinois Case No. 18 LA 000315
               (ECF 1-21, p. 2)
              The Docketing Statement in Appellate Case No. 19-0568 in the Appellate Court of
               Illinois, Second District (ECF 1-21, pp. 3-10)
              The August 28, 2019 letter from Dyer to Judge Johnson in Walworth County
               Circuit Court Case No. 2018CV000804 (ECF 1-24)

       Pursuant to Federal Rule of Evidence 201(c), the United States requests that the Court take

judicial notice of the plea agreement and judgments of conviction as proof of the facts recited

therein; and that the Court take judicial notice of the materials filed in various state courts against

Dyer’s victims to establish that they were filed and to show their contents (but not as proof of the

truth of their contents). See, e.g., Scherr v. Mariott Intern., Inc., 703 F.3d 1069, 1073 (7th Cir.

2013)(“We may take judicial notice of documents that are part of the public record, including

pleadings, orders, and transcripts from prior proceedings in the case.”); Virnich v. Vowald, 664

F.3d 206, 209 (7th Cir. 2011)(taking “judicial notice of the relevant state court proceedings”);

Ennenga v. Starns, 677 F.3d 766, 774 (7th Cir. 2012)(finding that the district court properly “took

                                                  3

          Case 2:19-cv-01319-PP Filed 10/09/19 Page 3 of 11 Document 14
judicial notice of the dates on which certain actions were taken or were required to be taken in the

earlier state-court litigation—facts readily ascertainable from the public court record and not

subject to reasonable dispute”); Scholes v. Lehmann, 56 F.3d 750, 762 (7th Cir.

1995)(“Admissions—in a guilty plea, as elsewhere—are admissions; they bind a party; and the

veracity safeguards surrounding a plea agreement that is accepted as the basis for a guilty plea and

resulting conviction actually exceed those surrounding a deposition”); Frankfurt v. Mega Entm’t

Grp. II, No. 15 CV 667, 2018 WL 488258, at *2n.5 (N.D. Ill. Jan. 19, 2018)(“Regardless,

[plaintiff] requests that judicial notice be taken of a complete copy of the plea agreement and the

facts recited therein. That request is granted. Judicial notice may be taken of facts recited in a

plea agreement.”); Minnesota Lawyers Mut. Ins. Co. v. Conour, No. 1:12-cv-1671-WTL-MJD,

2014 WL 5089290, at *5 (S.D. Ind. Oct. 8, 2014)(“The Court takes judicial notice of the criminal

proceedings against [defendant] and the fact that [defendant] is under a Restitution Order by the

criminal court.”).

       II.     The Court Should Find As A Matter Of Law That Cindy Bakley, Bakley
               Construction, And Mark Borst Are “Victims” Under 18 U.S.C. § 1514 And
               That Dyer’s Litigation Against Them Constitutes A Course Of Conduct That
               Serves No Legitimate Purpose.

       While the United States intends to present additional evidence at the hearing concerning

Dyer’s harassment of victims prior to his actual initiation of state court litigation against them, the

above publicly-filed documents—of which the Court may and should take judicial notice—satisfy

the elements of 18 U.S.C. § 1514 on their own. In advance of the hearing, the Court should find

that Cindy Bakley, Bakley Construction, and Mark Borst are “victims” within the meaning of 18

U.S.C. § 1514(b)(1); that Dyer has engaged in a course of conduct directed towards “specific




                                                  4

          Case 2:19-cv-01319-PP Filed 10/09/19 Page 4 of 11 Document 14
person[s]”2 as defined in 18 U.S.C. § 1514(d)(1)(A), (G); that Dyer’s conduct serves no legitimate

purpose, 18 U.S.C. § 1514(d)(1)(B)(ii); and that Dyer’s conduct has caused the objects of his

harassment substantial emotional distress. 18 U.S.C. § 1514(d)(1)(B)(i).

       A.      The Court Should Find As A Matter Of Law That Cindy Bakley, Bakley
               Construction, And Mark Borst Are “Victims” Within The Scope Of 18 U.S.C.
               § 1514.

       The plea agreements and restitution orders in the Insurance Case and Farmland Case each

establish that Cindy Bakley, Bakley Construction, and Mark Borst are victims of Dyer’s fraud

schemes.3 See 18 U.S.C. § 3771(e)(defining a “victim” as “a person directly and proximately

harmed as a result of the commission of a Federal offense or an offense in the District of

Columbia”); Nat’l Treasury Emps. Union v. Chertoff, 452 F.3d 839, 857 (D.C. Cir. 2006)(“There

is a presumption that Congress uses the same term consistently in different statutes”); Smith v. City

of Jackson, Miss., 544 U.S. 228, 233 (2005)(beginning statutory interpretation “with the premise

that when Congress uses the same language in two statutes having similar purposes, particularly

when one is enacted shortly after the other, it is appropriate to presume that Congress intended that

text to have the same meaning in both statutes”). In the plea agreement in the Insurance Case,

Dyer admitted that he harmed Cindy Bakley and other members of the “Joan B.” (Joan Bakley)

family by engaging in an elaborate fraud scheme against them. (EDWI Case No. 16-CR-100, ECF

30; also ECF 1-3, pp. 2-3.) The restitution order entered in the Insurance Case reflects that the



2
  A “specific person” is defined as “a victim or witness in a Federal criminal case or investigation,
and includes an immediate family member of such victim or witness.” 18 U.S.C. § 1514(d)(1)(G);
see also 18 U.S.C. § 1514(d)(1)(C)(incorporating definition of “immediate family member” in 18
U.S.C. § 115(c)(2), which includes a spouse, parent, brother or sister, or child or person to whom
the individual stands in loco parentis, and any other person living in the individual’s household
related to him or her by blood or marriage, and also including grandchildren).
3
 The evidence presented at the hearing will also establish that Ms. Bakley and Mr. Borst are
“witnesses” within the meaning of 18 U.S.C. § 1514.
                                                 5

          Case 2:19-cv-01319-PP Filed 10/09/19 Page 5 of 11 Document 14
fraud scheme resulted in a restitution order of $937,000 in favor of the Bakley Construction

company, further illustrating the significance of the harm that Dyer’s fraud caused the Bakley

family and Bakley Construction. (See ECF 1-5, p. 4.) Likewise, in the plea agreement in the

Farmland Case Dyer admitted that he knowingly devised and participated in a scheme to defraud

multiple victims. (EDWI Case No. 15-CR-115, ECF 98; ECF 1-4, pp. 2 & 16-21.) The restitution

order specifically identifies those victims, including Mark Borst (to whom Dyer owes $453,417)

and others, and confirms the extent of the financial harm that Dyer’s conduct caused his victims.

(ECF 1-6, pp. 5-6.)

       Thus, Cindy Bakley, Bakley Construction and Mark Borst are victims of Dyer’s crimes as

a matter of law.      The United States requests that the Court treat Cindy Bakley, Bakley

Construction, and Mark Borst’s status as victims as established, and that the Court preclude Dyer

from attempting to cross examine his victims concerning their status as such at the October 11

hearing.

       B.       The Court Should Find As A Matter Of Law That Dyer’s Repeated State
                Court Filings Constitute A “Course Of Conduct” As Defined In 18 U.S.C. §
                1514(d)(1)(A).

       The publicly-filed court records already before the Court also establish that Dyer’s repeated

state court filings against his victims in Wisconsin and Illinois state courts constitutes a “series of

acts over a period of time . . . indicating a continuity of purpose.”                   18 U.S.C. §

1514(d)(1)(A)(defining “course of conduct”). The Court should so find as a matter of law.

However, as noted above, to assist the Court’s analysis of the United States’s motion for a

protective order, the United States also intends to present evidence at the hearing concerning

Dyer’s contacts with his victims and actions prior to his initiation of litigation against them,




                                                  6

            Case 2:19-cv-01319-PP Filed 10/09/19 Page 6 of 11 Document 14
including the various threatening letters provided with the United States’s Verified Complaint.

(See ECF 1-7, 1-8, 1-9, 1-10, 1-14, 1-16, 1-18.)

       C.      The Evidence Will Show that Dyer’s Harassment Has Caused His Victims
               Substantial Emotional Distress.

        In U.S. v. Tison, 780 F.2d 1569 (11th Cir. 1986), which also involved “harassment” under

18 U.S.C. § 1514 that consisted of state court litigation, the court noted that “[t]he substantial

emotional distress prong of the harassment test is virtually conceded” and that the defendant had

stipulated at the hearing that “‘the prospect of being sued is likely to be worrisome to anybody.’”

Id. at 1571-72. Here, too, there is no serious question that Dyer’s lawsuits against his victims—in

which he demands hundreds of thousands or millions of dollars from individuals whom he already

defrauded—has caused them substantial emotional distress, and Dyer does not attempt to dispute

this in his response. (See ECF 10; see also ECF 1-22, 1-23.) Nevertheless, to assist the Court’s

analysis of this matter, if necessary, at the October 11 hearing Cindy Bakley, Mark Borst, and Mr.

Borst’s wife, Sydney Borst, will testify concerning the impact that Dyer’s threatened and actual

litigation has had on them, including the substantial emotional distress that they have experienced

as a result of Dyer’s actions.

       D.      The Court Should Find As A Matter Of Law That Dyer’s State Court
               Litigation Against His Victims Serves No Legitimate Purpose.

       Based on Dyer’s recent submission to the Court (ECF 10), the United States anticipates

that at the October 11 hearing Dyer will attempt to challenge the validity of his criminal

convictions or argue the purported merits of his claims against his victims. The Court should not

permit him to do so. In addition to being a waste of time and resources, permitting Dyer to argue

the merits of his criminal convictions or claims against his victims could result in Dyer further

harassing his victims at the hearing. The finding of harassment is warranted based on the face of



                                                   7

          Case 2:19-cv-01319-PP Filed 10/09/19 Page 7 of 11 Document 14
Dyer’s pleadings alone, and the Court should find as a matter of law that Dyer’s lawsuits against

his victims serve no legitimate purpose.

       Although Dyer’s state court filings appear to be frivolous on their face, the analysis under

18 U.S.C. § 1514(d)(1)(B) is not tantamount to a frivolousness inquiry. See In re Grand Jury

Subpoena, 267 F. Supp. 3d 741, 749 (N.D. Tex. 2016)(noting that a lawsuit “need not be totally

devoid of merit to be part of a course of conduct that serves no legitimate purpose” and granting

injunction where “the government has proved by a preponderance of the evidence that this is not

the purpose for Company’s bringing the lawsuit”). The relevant issue is simply whether Dyer’s

claims against his victims—whatever they are—are brought for a legitimate purpose. Dyer’s own

representations to this Court and to state courts demonstrate that the lawsuits have no legitimate

purpose.

       First, Dyer’s filings show that he is motivated by a desire to simply harass his victims for

the purpose of causing them emotional distress, which is not a legitimate purpose. See 18 U.S.C.

§ 1514. As the Court put it in its October 2, 2019 Order, Dyer’s “threatening, bullying contacts,

while portraying himself as the victim and asserting that he is protecting himself from the victims,

seem the very definition of harassment.” (ECF 12, p. 17.)

       Relatedly, Dyer’s filings make clear that he is retaliating against his victims for their

cooperation with law enforcement in connection with his conviction. This is not a legitimate

purpose. Indeed, in addition to requiring a Court to grant a protective order to prevent harassment

of a victim or witness, 18 U.S.C. § 1514(b)(1) also requires entry of a protective order if necessary

“to prevent and restrain an offense . . . under section 1513 of [title 18].” As is relevant here,

Section 18 U.S.C. § 1513(e) provides that:

       Whoever knowingly, with intent to retaliate, takes any action harmful to any person,
       including interference with the lawful employment or livelihood of any person, for

                                                 8

           Case 2:19-cv-01319-PP Filed 10/09/19 Page 8 of 11 Document 14
       providing to a law enforcement officer any truthful information relating to the
       commission or possible commission of any Federal offense, shall be fined under
       this title or imprisoned not more than 10 years, or both.

18 U.S.C. § 1513(e). In addition to easily satisfying the definition of “harassment,” the United

States anticipates that the evidence presented at the hearing will also demonstrate that Dyer’s state

court litigation against his victims has been harmful to them and could potentially interfere with

their lawful employment or livelihood. Thus, the United States respectfully requests that the Court

find that a protective order is necessary to prevent and restrain an offense under 18 U.S.C. § 1513

as a separate, additional basis for granting the United States’s motion for a protective order.

       Further, it is clear from Dyer’s submissions that his litigation against his victims is

motivated by an irrational belief that if he applies enough pressure, they will help him overturn his

convictions in the Farmland Case and Insurance Case. Indeed, in his correspondence of May 24,

2019 with the Bakley’s attorney, Dyer offered to “settle” his suit if the Bakley’s loaned him

$1,000,000 and gave him “a sworn affidavit . . . disclosing who and when they gave the telephone

records to (U.S. Attorney’s Office, IRS, and/or FBI) and/or if the recordings were destroyed in

lieu of turning them over to me.” (ECF 1-10, p. 2.) The reference to the “recordings” is peppered

throughout Dyer’s correspondence with this Court attempting to attack his conviction. (See e.g.,

EDWI Case No. 19-CV-752, ECF 6-10.) As this Court has already correctly observed, however,

the Seventh Circuit Court of Appeals has affirmed Dyer’s convictions, “verifying that he is guilty

of the fraud schemes in both cases.” (ECF 12, p. 17.) A civil lawsuit against victims is simply not

a legitimate vehicle for Dyer to challenge his criminal convictions.

       Finally, Dyer is also simply seeking money from his victims—victims he has already

defrauded out of hundreds of thousands of dollars. Given that Dyer already owes nearly $3 million

in restitution to his victims in the Insurance Case and the Farmland Case (including $453,517 to



                                                 9

          Case 2:19-cv-01319-PP Filed 10/09/19 Page 9 of 11 Document 14
Mark Borst, and $937,000 to Bakley Construction), his attempt to obtain even more money from

these same victims is not a legitimate purpose.

        In sum, a review of Dyer’s publicly filed documents in his lawsuits against his victims,

when viewed in light of Dyer’s plea agreements and restitution orders, precludes Dyer from

establishing that his lawsuits against his victims serve any legitimate purpose. Accordingly, the

Court should find that Dyer’s lawsuits serve no legitimate purpose as a matter of law.

                                            CONCLUSION

        For the reasons explained above, the United States respectfully requests that the Court take

judicial notice of the documents identified above, and that based on those documents the Court

find as a matter of law that Cindy Bakley, Bakley Construction, and Mark Borst are victims and

that Dyer’s state court lawsuits against them constitute a course of conduct that serve no legitimate

purpose. The evidence that the United States will present at the October 11 hearing will confirm

that Dyer’s conduct has caused his victims substantial emotional distress. The Court should also

enter a protective order for the separate, independent reason that such order is necessary to prevent

and restrain an offense under 18 U.S.C. § 1513.

        As requested in the United States’s Verified Complaint and motion for a protective order,

the United States requests that the protective order, for a term of three years, 18 U.S.C. §

1514(b)(5):

        (a) prohibit Dyer from (i) directly or indirectly contacting or attempting to contact any witness

or victim in Criminal Case Nos. 15-CR-115 (E.D. Wis.) or 16-CR-100 (E.D. Wis.), including Mark

Borst, Bakley Construction, Cindy Bakley, or any immediate family member or representative of Mr.

Borst or Ms. Bakley; or (ii) directly or indirectly initiating, participating in, or continuing any state or

federal lawsuit or appeal against any witness or victim in Criminal Case Nos. 15-CR-115 (E.D. Wis.)

and 16-CR-100 (E.D. Wis.), including against Mark Borst, Bakley Construction, Cindy Bakley, or any

                                                    10

          Case 2:19-cv-01319-PP Filed 10/09/19 Page 10 of 11 Document 14
immediate family member or representative of Mr. Borst or Ms. Bakley, without prior approval from

this Court, and

        (b) enjoin further proceedings in the following lawsuits, which serve no legitimate purpose and

which are causing witnesses and victims substantial emotional distress: (i) Krumdick, et al. v. Borst, et

al., Case No. 2018CV000804, State of Wisconsin Circuit Court for Walworth County; (ii) Dyer v.

Bakley, et al., Appellate Case No. 19-0568, Appellate Court of Illinois, Second District; and (iii) Dyer,

et al. v. Bakley, et al., Case No. 19LA000244, Circuit Court of the 22nd Judicial Circuit, McHenry

County, Illinois.



     Dated this 9th day of October, 2019.


                                                        MATTHEW D. KRUEGER
                                                        United States Attorney

                                                By:     /s/ Emily A. Constantine

                                                        EMILY A. CONSTANTINE
                                                        Assistant U.S. Attorney
                                                        Wisconsin Bar No.1087257
                                                        Benjamin W. Proctor
                                                        Wisconsin Bar No. 1051904
                                                        Office of the United States Attorney
                                                        Eastern District of Wisconsin
                                                        517 East Wisconsin Avenue, Room 530
                                                        Milwaukee, WI 53202
                                                        Telephone: (414) 297-1700
                                                        Fax: (414) 297-4394
                                                        emily.constantine@usdoj.gov
                                                        benjamin.proctor@usdoj.gov




                                                   11

         Case 2:19-cv-01319-PP Filed 10/09/19 Page 11 of 11 Document 14
